IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                                No. 96-30613
                            Conference Calendar



PABLO ELOY GARCIA,

                                             Plaintiff-Appellant,


versus

KEN FONTENOT,

                                             Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 96-CV-49
                        - - - - - - - - - -
                          October 24, 1996
Before POLITZ, Chief Judge, JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

       Pablo Eloy Garcia, INS detainee #A-24-781-361, appeals from

the dismissal of his civil rights complaint as frivolous, in

which he alleged that the defendant humiliated and threatened

him.       We have reviewed the record and Garcia’s brief and find no

reversible error in the reasoning adopted by the district court.

Garcia v. Fontenot, No. 96-CV-49       (W.D. La. June 3, 1996).



       *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30613
                               - 2 -

Further, we find that Garcia’s appeal is frivolous, and

accordingly, we DISMISS it pursuant to 5th Cir. R. 42.2.

     We caution Garcia that any additional frivolous appeals

filed by him will invite the imposition of sanctions.   To avoid

sanctions, Garcia is further cautioned to review any pending

appeals to ensure that they do not raise arguments that are

frivolous.

     APPEAL DISMISSED.   SANCTION WARNING ISSUED.